DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 8, 10, 11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 and 8-11 of U.S. Patent No. 11245924B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  al limitations recited in claims 1-5, 7-14 and 16-19 of the instant application are encompassed by limitations recited in claims 1-16 and 26-30 of the U.S. Patent No. 11245924B2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0334551 Al), hereinafter referred to as Kim, in view of Gao et al. (US 2016/0112720 A1), hereinafter referred to as Gao. 
Regarding claim 1, Kim discloses method comprising:
decoding an encoded data stream representative of at least one image (See [0068] - The image decoding apparatus 200 may receive a bit stream, perform decoding, and output a reconstructed image), said image being sub-divided into blocks, the decoding comprising the following acts performed by a decoding device for at least one block of the image, called a current block (See [0074] - One unit may be further split into sub units having a smaller size. Further, the “current block” used herein may refer to a block that is targeted for intra prediction or motion compensation):
decoding, from the encoded data stream:
at least one piece of information representative of a correction block, the correction block comprising correction values (See [0105] - initial correction value (d[x,y]) may be determined depending on the horizontal or vertical position of the prediction target pixel in the block), and
a residual block, which is different from the correction block and comprises residual data (See [0068] - obtain a reconstructed residual block from a received bit stream),
determining the correction block from the decoded piece of information representative of the correction block (See [0105] - initial correction value (d[x,y]) may be determined depending on the horizontal or vertical position of the prediction target pixel in the block and [0107] - final correction value (delta[x,y]) is yielded based on the initial correction value (d[x,y])),
for at least one current pixel of the current block:
obtaining a prediction value of said current pixel  (See [0077] and [0104] - obtain the first prediction value) 
correcting said prediction value obtained for the current pixel by adding, to said prediction value obtained for the current pixel, at least one correction value of a pixel of the correction block (See [0077] - a correction is determined to be required, the image encoding/decoding apparatus may first obtain the first prediction value and a corrected value and may add the first prediction value to the corrected value to thereby yield a final prediction value and [0109] - the first prediction value (pred1[x,y]) is added to the final correction value (delta[x,y]), thus yielding the final prediction value (predS[x,y]).),
rebuilding said current block from a predictive block and the decoded residual data of said residual block (See [0068] -  generate a prediction block, and add the reconstructed residual block to the prediction block to thereby generate a reconstructed block,), the predictive block being obtained by using an intra prediction (See [0072] -  the intra prediction unit 240 may generate a prediction block).
 Kim does not explicitly disclose from at least one prediction value of another pixel of the current block.
However, Gao from the same or similar endeavor of video compression discloses from at least one prediction value of another pixel of the current block (See [0046] - continuing set of prediction pixels may be predicted by using reconstructed pixels within the current block as reference pixels).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Kim to add the teachings of Gao as above, in order to improve the prediction accuracy by decreasing the distance between the predicted pixel and its reference pixel. (Gao, [0005]).
Regarding claim 2, Kim and Gao disclose all the limitations of claim XXX, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses the method according to claim 1, wherein the correction block comprises predetermined values of pixels (See [0107] -  final correction value (delta[x,y])).
Regarding claim 5, Kim and Gao disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose the method according to claim 1, wherein said at least one prediction value of another pixel of the current block is a value of a pixel preceding the current pixel in the current block.
However, Gao from the same or similar endeavor of video compression discloses the method according to claim 1, wherein said at least one prediction value of another pixel of the current block is a value of a pixel preceding the current pixel in the current block (See [0046] - continuing set of prediction pixels may be predicted by using reconstructed pixels within the current block as reference pixels, and [0093] - a pixel in each continuing set of prediction pixels is one position behind a corresponding pixel in a preceding set of prediction pixels according to the direction).
The motivation for combining Kim and Gao has been discussed in connection with claim 1, above. 
Regarding claim 7, Kim and Gao disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses the he method according to claim 1, wherein said at least one piece of information representative of a correction block is the size of the correction block  (See [0012] and [0088]- block size).
Regarding claims 8, 9, 12 and 14, claims 8, 9, 12 and 14 are rejected under the same art and evidentiary limitations as determined for the method of claims 1, 2, 5 and 7.
It is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder.
Regarding claims 15-18 claims 15-18 are rejected under the same art and evidentiary limitations as determined for the method of claims 1 and 8.
Furthermore, Gao discloses a processor; and a non-transitory computer-readable medium comprising instructions stored thereon as claimed  claim 15-18 ( See [0095] and [0096] )
 The motivation for combining Kim and Gao has been discussed in connection with claim 1, above. 

Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Gao, and further, in view of Lee (US 20190104304 A1), hereinafter referred to as Lee
Regarding claim 3, Kim and Gao disclose all the limitations of claim XXX, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose the method according to claim 1, wherein the prediction value of the current pixel is obtained as a function of a local prediction function applied to the pixel situated above the current pixel, to the pixel situated to the left of the current pixel and to the pixel situated at the top left of the current pixel.
However, Lee from the same or similar endeavor of  video compression discloses the method according to claim 1, wherein the prediction value of the current pixel is obtained as a function of a local prediction function applied to the pixel situated above the current pixel, to the pixel situated to the left of the current pixel and to the pixel situated at the top left of the current pixel (See [0120] - the second prediction value of the diagonal sample of the current block may be derived on the basis of the left reference pixel, the top reference pixel, and the top left reference pixel and [0125]-[0127] – equation 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Kim and Gao to add the teachings of Lee as above, in order to provide a method and apparatus for rapid intra prediction coding in encoding/decoding a video signal (Lee, [0005]).
Regarding claim 4, Kim, Gao and Lee disclose all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose the wherein the prediction value of the current pixel is obtained as a function of a local prediction function applied to the pixel situated above the current pixel, to the pixel situated to the left of the current pixel and to the pixel situated at the top left of the current pixel.
However, Lee from the same or similar endeavor of  video compression discloses the wherein the prediction value of the current pixel is obtained as a function of a local prediction function applied to the pixel situated above the current pixel, to the pixel situated to the left of the current pixel and to the pixel situated at the top left of the current pixel (See [0120] - the second prediction value of the diagonal sample of the current block may be derived on the basis of the left reference pixel, the top reference pixel, and the top left reference pixel and [0125]-[0127] – equation 3.
The motivation for combining Kim, Gao and Lee has been discussed in connection with claim 3, above. 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Claims 6 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Gao, and further, in view of Shima (US 20160150243 A1), hereinafter referred to as Shima.
Regarding claim 6, Kim and Gao disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Kim does not explicitly disclose the method according to claim 1, wherein the encoded data stream comprises, for the current block, a piece of information indicating whether the current block is encoded according to a prediction mode using only pixels belonging to previously rebuilt blocks of the image or whether the current block is encoded according to a prediction mode using at least one previously corrected pixel of the current block.
However, Shima from the same or similar endeavor of  video compression discloses the method according to claim 1, wherein the encoded data stream comprises, for the current block, a piece of information indicating whether the current block is encoded according to a prediction mode using only pixels belonging to previously rebuilt blocks of the image or whether the current block is encoded according to a prediction mode using at least one previously corrected pixel of the current block. (See [0065] - intra prediction is controlled to be performed on a block-by-block basis or pixel-by-pixel basis).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Kim and Gao to add the teachings of Shima as above, in order to enable control of an intra prediction process performed on the pixels in a lossless coding block, enables whether compression efficiency or compatibility with lossy coding is to be prioritized to be selected when necessary or performed on a pixel-by-pixel basis, enabling a bit stream which prioritizes compression efficiency to be generated. (Shima, [0065]).
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486